Citation Nr: 1614634	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine, to include whether the assigned 40 percent rating is warranted prior to October 28, 2008, and to include whether a temporary total evaluation based upon surgical treatment necessitating convalescence is warranted during the pendency of the claim.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to October 28, 2008.


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to October 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which assigned a rating of 40 percent for the Veteran's lumbar spine disability and denied entitlement to a total disability rating for individual unemployability (TDIU).  An appeal as to both issues was perfected.  Following a December 2012 remand of the TDIU issue, in an April 2013 rating decision, the RO awarded the Veteran a TDIU, effective October 28, 2008, the date of the Veteran's claim for an increased rating for the lumbar spine.  

In December 2012, the Board issued a decision denying a rating in excess of 40 percent for degenerative changes of the lumbar spine.  The Veteran appealed the Board's decision as to the lumbar spine rating to the U. S. Court of Appeals for Veterans Claims (Court).  In a September 2013 joint motion, the parties requested that the Court vacate the December 2012 Board decision as to the lumbar spine rating and remand the claim for further development and readjudication.  In a September 2013 Order, the Court granted the joint motion.  This issue was then remanded by the Board in October 2014 and again in January 2016 and is now again before the Board for adjudication.  The Board has recharacterized the claim in the case caption above, in order to evaluate all aspects of the appeal as required by the joint motion of the parties.

The January 2016 Board remand was in order to afford the Veteran his requested Board hearing.  In March 2016, the Veteran's representative filed a statement withdrawing the hearing request.  

The record before the Board consists of electronic records with Virtual VA and the Veterans Benefits Management System.

In light of the decision rendered herein, the Board finds that the issue of entitlement to a TDIU prior to October 28, 2008 has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  The issue of entitlement to a TDIU prior to October 28, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective December 28, 2007, the medical evidence of record established a factually ascertainable increase in the Veteran's degenerative changes of the lumbar spine; the Veteran filed his claim for an increase within one year of December 28, 2007.  

2.  At no time during the pendency of this claim has the Veteran's degenerative changes of the lumbar spine resulted in ankylosis or incapacitating episodes of IVDS.

3.  The Veteran's January 9, 2008, lumbar spine fusion surgery did not require at least one month of convalescence; severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, and no more, for the Veteran's degenerative changes of the lumbar spine, are met as of December 28, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.30, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his increased rating claim in December 2008, prior to the April 2009 rating decision on appeal.  The aspect of the claim pertaining to the appropriate effective date for the increase, as well as whether a temporary total rating is warranted for any time period during the pendency of the claim, are part of the evaluation of the claim for an increase.  No separate notice was provided related to these matters and no such separate notice is required.  Moreover, the July 2015 Supplemental Statement of the Case (SSOC) provided the Veteran with notice of the regulations related to establishing a claim for an increase based upon treatment or hospitalization records (38 C.F.R. § 3.157) and establishing a temporary total evaluation based upon convalescence (38 C.F.R. § 4.30).  The Board, therefore, finds that the Veteran had actual notice of all aspects of this claim, albeit not completely provided prior to the rating decision on appeal.  To the extent that any required notice was not timely, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained, to include records from the Social Security Administration.  The Veteran has been afforded appropriate VA examinations, most recently in April 2015.  The Veteran has not asserted, and the evidence of record does not show, that his back disability has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The Veteran's low back disability rating is assigned under Diagnostic Code 5242, which rates degenerative arthritis of the spine under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 30 percent rating is warranted under the general rating formula for rating disease and injuries of the spine, however, only for cervical spine disorders.  Thus, the 30 percent rating criteria are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted for lumbar spine limited motion if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2)  (2015).

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b). 

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran was originally awarded service connection for a lumbar spine disability by way of a December 2001 rating decision.  He was assigned a 10 percent rating, effective January 4, 2001, the date of his service connection claim.  The Veteran did not appeal the initial rating assigned.  In October 2008, the Veteran claimed to be unable to work due to his service-connected lumbar spine disability, which the RO construed as a claim both for an increased rating and for a TDIU.  As noted in the Introduction, above, the RO has assigned a TDIU, effective October 28, 2008, the date of the Veteran's claim.  The RO, in the rating decision on appeal, assigned a 40 percent rating for the underlying lumbar spine disability, also effective October 28, 2008.  The Veteran appealed the rating assigned.  In a December 2012 decision, the Board denied a rating in excess of 40 percent for the lumbar spine disability.  Following the Veteran's appeal of this Board decision, the joint motion of the parties for remand found error in the Board's failure to consider whether the increased rating was warranted prior to the date of the claim, and its failure to consider whether a temporary total rating is warranted at any time during the year prior to the October 28, 2008, claim.  The Board's December 2012 decision was vacated and remanded for action in accordance with the joint motion.  Thus, the analysis below considers the underlying 40 percent rating, as well as the appropriate effective date for that rating and whether a temporary total rating is warranted at any time within the year prior to October 28, 2008.  The Board has carefully examined the evidence of record from October 2007 to the present.

Shortly prior to the period under consideration, April and August 2007 records show treatment for back pain.  The Veteran received a nerve block in September 2007, shortly before filing his October 2008 claim.  There are no records showing evidence of increase in either October or November 2007.  On December 28, 2007, the Veteran presented to the UMC Health System facility with a chief complaint of low back pain.  The clinician making initial notes indicated the Veteran's low back pain was a result of a failed discogenic operation.  He was referred for additional care and on January 9, 2008, underwent L3-S1 posterolateral fusion surgery, L3 to S1 posterior segmental instrumentation with pedicle screws, which included autogenous bone graft harvested locally and autogenous bone graft harvested from the iliac crest via a separate skin incision.  The operative report again noted failure of prior surgeries.  The Veteran was then discharged on January 12, 2008, three days post-surgery.  Post-operative notes indicate no complications, no neurologic deficits and the ability to ambulate with physical and occupational therapists two days post-surgery.  He was cleared by physical therapy and released with follow-up ordered with his treating physician in the neurosurgery clinic in two weeks.

An April 2008 functional capacity assessment associated with the Veteran's Social Security Administration (SSA) file shows the Veteran reported needing a walker to walk approximately 100 feet as of February 2008, but that he was not using any assistive device in March 2008.  March 2008 notes indicated use of a back brace, with an indication of normal range of motion, although forward flexion was limited to 40 degrees.  See SSA functional capacity assessment at page 3.  Ambulation was noted as within normal limits.  The April 2008 assessment concluded it reasonable for occasional use of a single point cane.

In October 2008, Dr. C., a private physician, wrote that the Veteran continued to convalesce from a posterior lumbar fusion, and that it seemed probable that he would require additional buttressing of the construct by way of an anterior lumbar intervertebral fusion. 

A November 2008 MRI study of the lumbar spine showed status post L3 to S1 posterior interpedicular fusion without evidence of failure, postsurgical defect in the left posterior iliac crest, likely secondary to bone harvest site, and no evidence of recurrent disc herniation or significant central canal stenosis. 

The Board's review of the VA clinical records indicates there was no VA treatment between October 2004 and November 2009, but for the January 2009 VA examination.

At the time of the 2009 VA examination, the Veteran reported an upcoming CT scan and possibly another back surgery.  He was using pain medication (Lortab) every four to six hours as needed, as well as a custom back brace frequently (when up and around).  He also reported completion of passive physical therapy in March 2008, but indicated his response to treatment, including medication, was poor.  The Veteran reported numbness, paresthesias, and leg or foot weakness, as well as fatigue, decreased motion, weakness, and pain.  He denied stiffness and spasms.  His pain was constant, sharp, and burning, and moderate in severity, and radiating to both legs, resulting in sharp pain, aches, and muscle cramps in the lower legs.  He also reported weekly flare-ups of severe pain lasting for hours; these flare-ups were alleviated by medication and lying down.  During flare-ups, the Veteran reported being unable to complete household chores, walk, or stand.  He denied any incapacitating episodes related to his lumbar spine disability, but reported an inability to walk more than a few yards.  Physical examination revealed an antalgic gait, but no kyphosis, lordosis, scoliosis, or ankylosis.  There was no muscle spasm, weakness, atrophy, guarding, or tenderness.  Sensory and reflex examination of the upper and lower extremities was normal.  Range-of-motion testing revealed forward flexion to 42 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 20 degrees, right lateral flexion to 7 degrees, and right lateral rotation to 15 degrees, with objective evidence of pain on active range-of-motion.  The VA examiner noted additional limitation due to pain after three repetitions of range-of-motion, as well as objective evidence of pain following repetitive motion.  After repetitive motion testing, flexion was limited to 30 degrees, while the other measurements remained the same.  The VA examiner assessed degenerative changes of the lumbar spine, and noted that the disability prevented sports, had severe effects on chores, shopping, exercise, and traveling, moderate effects on recreation, mild effects on feeding, and no effects on bathing, dressing, toileting, and grooming. 

A December 2009 VA treatment note indicates persistent pain and a dependence on narcotic medication in order to function.  The VA clinician noted mild loss of motor strength in the right lower extremity, as well as restriction to side bending and rotation of the right lumbar spine.  The clinician assessed chronic low back pain with reduced function following the Veteran's most recent surgery.  It was also noted that the Veteran had a diagnosis of peripheral artery disease, with improvement of leg pain following stenting of femoral arteries. 

An October 2010 VA treatment note indicates the Veteran reported back pain at a level of six out of ten in severity, that his pain was continuous, and was exacerbated by moving, standing, or sitting too much. 

Ongoing VA treatment records dated in 2010 through 2015 show reports of back pain and treatment with medication.  A May 2012 primary care note shows chronic, burning pain daily.  In January 2013, his medication was changed due to the ineffectiveness of the current medication in managing pain.  It was noted the Veteran had no radicular pain.  The January 2013 note indicates the pain as constant, but it waxes and wanes, with the most severe episodes of pain as brief.

Most recently, the Veteran underwent VA examination in April 2015.  At this time, he again reported constant, unchanging pain and indicated he does not experience flare-ups of pain.  Forward flexion at that time was again measured as to 40 degrees, with pain beginning at 30 degrees.  Forward flexion was to 30 degrees after repetitive testing.  Extension was to 10 degrees, with pain at 10 degrees.  Extension remained to 10 degrees with repetitive testing.  Left and right lateral flexion was to 25 degrees with pain at 20 degrees.  Left and right lateral flexion remained at 25 degrees following repetitive testing.  Right lateral rotation was to 30 degrees or greater, with pain beginning at 25 degrees.  Left lateral rotation was to 25 degrees, with pain beginning at 20 degrees.  The examiner noted the Veteran's functional loss as less movement than normal and pain on movement.  Physical examination revealed no localized tenderness or pain to palpation.  The examiner did note guarding, but found that it does not result in an abnormal gait or spinal contour.  Muscle strength, reflex, and sensory examinations were all normal.  Straight leg raising testing was negative.  The examiner noted the absence of radiculopathy, as well as no other neurologic abnormalities.  The Veteran does not have IVDS episodes and had no functional impairment of the extremities.  The examiner noted the use of a cane, and also explicitly stated that there is no ankylosis.  The examiner also observed a 19 centimeter by 0.25 centimeter, linear, well-healed, non-tender surgical scar.  The Board observes that the Veteran is already separately service connected for the scar, and the rating is not on appeal.  

The 2015 VA examiner also reviewed the Veteran's records, dating back to the January 2008 surgery.  The examiner concluded that the surgery did not demand at least one month of convalescence or result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Rather, the examiner noted the Veteran's January 2008 hospitalization was uneventful and he was discharged on the third post-op day, and enrolled in physical therapy and occupational therapy thereafter.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent at any time during the pendency of this claim, but that it became factually ascertainable that an increase was warranted on December 28, 2007, the date the Veteran sought treatment and it was determined that his prior back surgery had failed and the January 2008 surgery became necessary.  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date the Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See DeLisio at 58.  Again, the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  In this case, the Board finds the increased severity of the Veteran's lumbar spine disability is shown by the medical evidence dated December 28, 2007.  He required surgery shortly thereafter and his forward flexion was limited at a consistent level with pain and limitation to 30 degrees with repetitive use ever since.  The Board, therefore, finds that the 40 percent rating is warranted, effective December 28, 2007.

There is no indication in the record, however, that a rating in excess of 40 percent is warranted at any time.  For a 50 or 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, a showing of ankylosis is required.  There is no indication in any of the private or VA clinical records, in either of the VA examination reports, or in any lay statements, that the Veteran's lumbar spine disability is manifested by ankylosis.  Moreover, there is no indication at any time of incapacitating episodes of IVDS, such that there is no basis for awarding a higher rating under the Formula for Rating IVDS.  Also, while a VA clinician in December 2009 noted a mild loss of motor strength in the right lower extremity, no disability warranting separate compensation was identified.  Indeed, the April 2015 VA examination confirmed that there is no true radiculopathy or other neurological abnormalities associated with the Veteran's back disability.  Thus, there is no basis for awarding separate compensation under 38 C.F.R. § 4.124a.  

The Board has also considered whether a higher rating is warranted under the DeLuca factors.  In this case, while the Board recognizes that some functional loss was noted at the time of the 2009 VA examination, it is not shown to rise to the level of a higher rating.  In particular, reports of pain are noted throughout the clinical records and VA examination reports, as well as the use of a cane for ambulation.  The Veteran reported at some times, although not at the most recent VA examination, that he experiences severe flare-ups of pain, which cause him to not be able to stand or walk.  At no physical examination at any time during the pendency of this claim however, is there a report of flare-up.  Also, at both VA examinations, the Veteran was able to stand and walk, as well as undergo range of motion and repetitive use testing, and there was no indication of muscle spasm or any such other manifestation of flare-up.  Thus, the symptoms shown on clinical and VA examination do not establish that a rating in excess of 40 percent is warranted even in consideration of the occasional flare up reported in 2009.    Functional loss due to pain, to the extent shown, is adequately compensated by the 40 percent rating assigned.  The limitations described simply cannot be likened to the criteria required for a higher rating.  Furthermore, at the most recent VA examination in 2015, the Veteran did not report experiencing flare-ups of back pain, although continued pain on movement was shown.  Again, these symptoms, while severe, are adequately compensated by the 40 percent assigned and do not rise to the level of severity required to establish a higher rating.  The Board, therefore, concludes that higher ratings based on the DeLuca factors is not warranted at any time during this claim.

Further, there is no basis upon which a temporary total convalescent rating can be awarded under 4.30 during the pendency of this claim.  The Board recognizes the Veteran underwent surgery in January 2008.  He was, however, discharged three days post-surgery without complication and underwent physical therapy until approximately March 2008.  There is no indication in the hospital operative reports, the post-operative clinical records or by the VA examiner in 2015, that the Veteran's surgery resulted in: (1) at least one month of convalescence; (2) severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The Board recognizes the October 2008 private physician's statement suggesting the Veteran was in a convalescent period; however, the use of this term alone does not establish the existence of the state of post-operative severity required for the benefit.  The evidence simply does not persuasively show that the criteria are met for a convalescent rating following the Veteran's January 2008 surgery.

The Board also recognizes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence, nothing in the lay evidence provided shows that the lumbar disability has met the criteria for higher evaluation either based upon range of motion testing, DeLuca standards including functional loss, incapacitating episodes of IVDS, or the period of hospitalization or care post-surgery.

Consideration has been given to assigning a staged rating; however, as explained above, at no time has the criteria for a rating in excess of 40 percent been met.  Therefore, staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations (pain, etc) of the service-connected lumbar spine disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In light of the foregoing, the Board finds that a rating of 40 percent, and no higher, is warranted as of December 28, 2007, and at no time has the criteria been met for a rating in excess of 40 percent, to include the criteria for a temporary total convalescent rating following surgery.


ORDER

For the period from December 28, 2007, a 40 percent rating, and no more, for degenerative changes of the lumbar spine is granted subject to applicable law and regulations governing the award of monetary benefits.


REMAND

As noted above, in an April 2013 rating decision, the RO awarded the Veteran a TDIU, effective October 28, 2008, the date of the Veteran's claim for an increased rating for the lumbar spine.  In light of the decision rendered herein, the Board finds that the issue of entitlement to a TDIU prior to October 28, 2008 has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  The Veteran has a combined rating of 40 percent.  He does not meet the schedular requirements under 38 C.F.R. § 4.16(a).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is first referred to the Director of VA's Compensation Service for consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 38 C.F.R. § 4.16(b).   

Accordingly, the case is REMANDED for the following action:

1. Forward the issue of entitlement to a TDIU prior to October 28, 2008 to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

2. After completing the above development, the issue should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


